DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 19 have been fully considered, but are not persuasive.
Applicant argues the cited portion of Towfiq does not disclose a cause-and-effect relationship between the "second determination" and the previously recited operation for "determining that a telemetry parameter of the plurality of telemetry parameters for a first CPE device of the plurality of CPE devices fails a corresponding telemetry threshold."
The examiner respectfully disagrees.  Towfiq teaches to first analyze the first CPE to determine a network performance parameter is below a threshold.  Only after analyzing the first CPE, and thus “responsive to” this analysis Towfiq discloses analyzing each of the (other) CPEs to determine if the network performance parameter is below the threshold (par. 47 and 54, Fig. 17).
Applicant further argues nowhere do any of the references teach or suggest assigning a maintenance classification that indicates a problem exists at the customer site or a problem exists at a plant location.
The examiner respectfully disagrees.  Towfiq teaches analyzing the historical network performance data for the geographical location and correlating it with external/environmental events to help the operator to find the root cause (classification) of the noise, for example a defective gas-discharge street light causing noise from sunset to sunrise every day.  The impairment may be further classified according to location and severity of the impairment (par. 29-35, 47-48, 54, and 60-62)
Applicant further argues nothing in Towfiq discloses a situation in which "a telemetry parameter of the plurality of telemetry parameters for a CPE device of the plurality of CPE devices fails a corresponding telemetry threshold," and "the second determination evaluates to false," (i.e., the remaining CPEs of the plurality of CPEs did not fail) as claim 2 recites and assigning a particular "maintenance classification" based on a situation in which "a telemetry parameter of the plurality of telemetry parameters for a CPE device of the plurality of CPE devices fails a corresponding telemetry threshold," and "the second determination evaluates to false."
The examiner respectfully disagrees.  Towfiq discloses a determination that a network performance parameter for a first CPE device is below a performance threshold (par. 54).  Towfiq further teaches this analysis may be performed for the plurality of CPE devices and determining that the network performance parameter does not meet the set of degradation conditions for the plurality of CPE devices (e.g., do not exceed the threshold limit or do exceed a threshold minimum) (par 47 and 54, Fig. 17).  In other words, Towfiq discloses checking a network performance parameter for a first CPE and determining it is below a performance threshold and then to check all of the (other) CPEs and find out if the network performance parameter fails the threshold and determining the threshold condition is not met.  Towfiq further teaches network maintenance is needed (par. 21 and 59) and deploying a field technician to service the CPE (par. 28).  Werth teaches indicating which type of technician (skillset) is recommended (par. 40 and 42, Fig. 2).  Therefore, the combination of Towfiq and Werth teaches or suggests assigning a particular “maintenance classification” based on a situation in which “a telemetry parameter of the plurality of telemetry parameters for a CPE device of the plurality of CPE devices fails a corresponding telemetry threshold” and “the second determination evaluates to false”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19, claim 19 recites “a plurality of real-time telemetry parameters” in line 4.  While the specification discloses a plurality of telemetry parameters, the specification does not describe “real-time” telemetry parameters.  Therefore, claim 19 does not comply with the written description requirement.
Regarding claim 20, claim 20 is rejected as being dependent on claim 19 for the reasons listed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Towfiq (US 2020/0186440 A1) in view of Werth et al. (US 2009/0125608 A1).
Regarding claims 1 and 10, Towfiq teaches: A method and computing device, comprising: 
retrieving, by a maintenance service of a computing device, a plurality of telemetry parameters from each customer-premises equipment (CPE) device of a plurality of CPE devices of a customer site communicatively coupled to a cable network infrastructure [the electronic device receives one or more historical network performance parameters for a plurality of CPE devices of a geographical location (par. 45, 59, Fig. 16 and 17).  CPE devices are located at a customer premises connected to a cable network (par. 2)] 
performing an analysis of the plurality of telemetry parameters from each CPE device of the plurality of CPE devices, wherein performing the analysis comprises: determining that a telemetry parameter of the plurality of telemetry parameters for a first CPE device of the plurality of CPE devices fails a corresponding telemetry threshold [analyzing the one or more historical network performance parameters for the plurality of CPE devices includes a determination that a network performance parameter for a first CPE device is below a performance threshold (par. 54)] and 
responsive to determining that the telemetry parameter for the first CPE device fails the corresponding telemetry threshold, performing a second determination for all CPE devices of the plurality of CPE devices other than the first CPE device, of whether the telemetry parameter fails the corresponding telemetry threshold [a determination that a network performance parameter for a first CPE device is below a performance threshold (par. 54).  This analysis may be performed for the plurality of CPE devices and determining that a network performance parameter for each of plurality of CPE devices is below a CPE performance threshold (par 47 and 54, Fig. 17).  In other words, the analysis is performed for the first CPE, found to be below a performance threshold, and then responsive to the determination, the analysis is performed for the other CPEs of the plurality.] and 
based on the analysis, assigning a maintenance classification [the analysis determines a degradation in the quality of services of the CPEs (par. 54).  The impairment that causes the degradation in the quality of services is categorized into one of three categories as part of Proactive Network Maintenance initiatives (par 60-62)].
Towfiq does not explicitly disclose: the maintenance classification indicates a recommended service technician type for the customer site.
Werth teaches: the maintenance classification indicates a recommended service technician type for the customer site [determining a work type 202 and one or more service level attributes 205 required for a technician to service the work, such as a level of skill or a certification needed to perform the work (par. 40 and 42, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Towfiq and Werth before the effective filing date of the claimed invention to modify the method of Towfiq by incorporating the maintenance classification indicates a recommended service technician type for the customer site as disclosed by Werth.  The motivation for doing so would have been to determine a remote technician suited to service the work (Werth – par. 40).  Therefore, it would have been obvious to combine the teachings of Towfiq and Werth to obtain the invention as specified in the instant claim.
Regarding claims 2 and 11, Towfiq and Werth teach the method of claim 1; Towfiq and Werth further teach: the second determination evaluates to false [Towfiq - the analysis may be performed for the plurality of CPE devices and determining that the network performance parameter does not meet the set of degradation conditions for the plurality of CPE devices (e.g., do not exceed the threshold limit or do exceed a threshold minimum) (par 47 and 54, Fig. 17)] and 
assigning the maintenance classification comprises assigning a partial home maintenance classification to indicate that a fulfillment technician is recommended for the customer site, responsive to the second determination evaluating to false [Towfiq - network maintenance needed (par. 21 and 59) and deploying a field technician to service the CPE (par. 28).  Werth – indicating which type of technician (skillset) is recommended (par. 40 and 42, Fig. 2)].
Regarding claims 3 and 12, Towfiq and Werth teach the method of claim 1; Towfiq further teaches: the second determination evaluates to true [the analysis may be performed for the plurality of CPE devices and determining that the network performance parameter does meet the set of degradation conditions for the plurality of CPE devices (e.g., exceeds the threshold limit or does not exceed a threshold minimum) (par 47 and 54, Fig. 17)] and 
performing the analysis further comprises performing a third determination of whether the telemetry parameter fails the corresponding telemetry threshold for all CPE devices of one or more neighboring customer sites on a same infrastructure node as the customer site, responsive to the second determination evaluating to true [checking the performance score for neighboring CPEs (par. 23 and 27).  CPEs on a same node (par. 16, 36, 38, and 66)].
Regarding claims 4 and 13, Towfiq and Werth teach the method of claim 3; Towfiq and Werth further teach: the third determination evaluates to true [Towfiq - the network parameters for the neighboring CPEs may be determined to be low performance (par. 23 and 27)] and 
assigning the maintenance classification comprises assigning a plant issue maintenance classification to indicate that a maintenance technician is recommended for the cable network infrastructure, responsive to the third determination evaluating to true [Towfiq - infrastructure may need to be repaired, such as connectors, cables, or amplifier (par. 3 and 60).  Werth - indicating which type of technician (skillset) is recommended (par. 40 and 42, Fig. 2)].
Regarding claims 5 and 14, Towfiq and Werth teach the method of claim 3; Towfiq further teaches: the third determination evaluates to false [Towfiq - the network parameters for the neighboring CPEs may be determined to be high performance (par. 23 and 27)] and 
assigning the maintenance classification comprises assigning a whole home maintenance classification to indicate that a fulfillment technician is recommended for the customer site, responsive to the third determination evaluating to false [Towfiq - network maintenance needed (par. 21 and 59) and deploying a field technician to service the CPEs (par. 28).  Werth – indicating which type of technician (skillset) is recommended (par. 40 and 42, Fig. 2)].
Regarding claims 9 and 18, Towfiq and Werth teach the method of claim 1; Towfiq further teaches: the plurality of telemetry parameters comprises one or more of a downstream receive (RX) level parameter, a downstream uncorrectable parameter, a downstream Modulation Error Ratio (MER) parameter, a high post main tap (HPMT) parameter, an HPMT magnitude (HPMTM) parameter, an upstream uncorrectable parameter, an upstream transmit (TX) level parameter, a ripple parameter, a Full Band Capture (FBC) parameter, an Orthogonal Frequency Division Multiplexing (OFDM) parameter, an Orthogonal Frequency Division Multiple Access (OFDMA) parameter, a T3 timeout parameter, and a T4 timeout parameter [network performance parameters (e.g., cable network parameters), such as Upstream and Downstream Power levels and Full Band Capture (par. 23)].
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Towfiq (US 2020/0186440 A1) in view of Werth et al. (US 2009/0125608 A1) and further in view of Gotwals (US 10,958,485 B1).
Regarding claims 6 and 15, Towfiq and Werth teach the method of claim 1; Towfiq further teaches: the second determination evaluates to true [the analysis may be performed for the plurality of CPE devices and determining that the network performance parameter does meet the set of degradation conditions for the plurality of CPE devices (e.g., exceeds the threshold limit or does not exceed a threshold minimum) (par 47 and 54, Fig. 17)].
Towfiq and Werth do not explicitly disclose: performing the analysis further comprises performing a fourth determination of whether a high post main tap (HPMT) telemetry parameter for the customer site fails an HPMT drop logic threshold and an HPMT magnitude (HPMTM) telemetry parameter for the customer site fails an HPMTM drop logic threshold, responsive to the second determination evaluating to true.
Gotwals teaches: performing the analysis further comprises performing a fourth determination of whether a high post main tap (HPMT) telemetry parameter for the customer site fails an HPMT drop logic threshold and an HPMT magnitude (HPMTM) telemetry parameter for the customer site fails an HPMTM drop logic threshold, responsive to the second determination evaluating to true [evaluating which Post-main EQ tap coefficients are elevated for micro-reflection impairments (col. 3, lines 19-49)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Towfiq, Werth, and Gotwals before the effective filing date of the claimed invention to modify the method of Towfiq and Werth by incorporating performing the analysis further comprises performing a fourth determination of whether a high post main tap (HPMT) telemetry parameter for the customer site fails an HPMT drop logic threshold and an HPMT magnitude (HPMTM) telemetry parameter for the customer site fails an HPMTM drop logic threshold, responsive to the second determination evaluating to true as disclosed by Gotwals.  The motivation for doing so would have been to calculate the distance of the echo cavity for micro-reflection impairments to locate the location of the impairment (Gotwals – col. 3, lines 23-45).  Therefore, it would have been obvious to combine the teachings of Towfiq and Werth with Gotwals to obtain the invention as specified in the instant claim.
Regarding claims 7 and 16, Towfiq, Werth, and Gotwals teach the method of claim 6; Towfiq, Werth, and Gotwals further teach: the fourth determination evaluates to true [Gotwals - the Post-main EQ tap coefficients are elevated (col. 3, lines 19-49)] and 
assigning the maintenance classification comprises assigning a drop issue maintenance classification to indicate that a fulfillment technician is recommended for the customer site, responsive to the fourth determination evaluating to true [Gotwals – determining the location of the needed maintenance (col. 3, lines 41-45).  Werth – indicating which type of technician (skillset) is recommended (par. 40 and 42, Fig. 2)].
Regarding claims 8 and 17, Towfiq, Werth, and Gotwals teach the method of claim 6; Towfiq, Werth, and Gotwals further teach: the fourth determination evaluates to false [Gotwals - the Post-main EQ tap coefficients are not elevated (col. 3, lines 19-49)] and 
assigning the maintenance classification comprises assigning a whole home maintenance classification to indicate that a fulfillment technician is recommended for the customer site, responsive to the fourth determination evaluating to false [Towfiq - network maintenance needed (par. 21 and 59) and deploying a field technician to service the CPEs (par. 28).  Werth – indicating which type of technician (skillset) is recommended (par. 40 and 42, Fig. 2)].
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Towfiq (US 2020/0186440 A1) in view of Teflian (US 2017/0230211 A1).
Regarding claim 19, Towfiq teaches: A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor device, cause the processor device [(par. 43-44 and 59)] to: 
retrieve a plurality of telemetry parameters from each customer-premises equipment (CPE) device of a plurality of CPE devices of a customer site communicatively coupled to a cable network infrastructure [the electronic device receives one or more historical network performance parameters for a plurality of CPE devices of a geographical location (par. 45, 59, Fig. 16 and 17).  CPE devices are located at a customer premises connected to a cable network (par. 2)] 
perform an analysis of the plurality of telemetry parameters from each CPE device of the plurality of CPE devices by causing the processor device to: determine that a telemetry parameter of the plurality of telemetry parameters for a first CPE device of the plurality of CPE devices fails a corresponding telemetry threshold [analyzing the one or more historical network performance parameters for the plurality of CPE devices includes a determination that a network performance parameter for a first CPE device is below a performance threshold (par. 54)] and 
responsive to determining that the telemetry parameter for the first CPE device fails the corresponding telemetry threshold, perform a second determination, for all CPE devices of the plurality of CPE devices other than the first CPE device, of whether the telemetry parameter fails the corresponding telemetry threshold [a determination that a network performance parameter for a first CPE device is below a performance threshold (par. 54).  This analysis may be performed for the plurality of CPE devices and determining that a network performance parameter for each of plurality of CPE devices is below a CPE performance threshold (par 47 and 54, Fig. 17).  In other words, the analysis is performed for the first CPE, found to be below a performance threshold, and then responsive to the determination, the analysis is performed for the other CPEs of the plurality.] and 
based on the analysis, assign a maintenance classification that indicates a problem exists at the customer site or a problem exists at a plant location [analyze the historical network performance data for the geographical location and correlate it with external/environmental events to help the operator to find the root cause (classification) of the noise, for example a defective gas-discharge street light causing noise from sunset to sunrise every day.  The impairment may be further classified according to location and severity of the impairment (par. 29-35, 47-48, 54, and 60-62)].
Towfiq does not explicitly disclose: the telemetry parameters are real-time.
Teflian teaches: real-time telemetry parameters [receiving from a plurality of CPEs telemetry data in real-time, such as telemetry metrics (par. 31, 73, 77, and 80)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Towfiq and Teflian before the effective filing date of the claimed invention to modify the method of Towfiq by the telemetry parameters are real-time as disclosed by Teflian.  The motivation for doing so would have been to rapidly identify faults in the cable television network (Teflian – par. 2).  Therefore, it would have been obvious to combine the teachings of Towfiq and Teflian to obtain the invention as specified in the instant claim.
Regarding claim 20, Towfiq and Teflian teach the non-transitory computer-readable medium of claim 19; Towfiq further teaches: the plurality of telemetry parameters comprises one or more of a downstream receive (RX) level parameter, a downstream uncorrectable parameter, a downstream Modulation Error Ratio (MER) parameter, a high post main tap (HPMT) parameter, an HPMT magnitude (HPMTM) parameter, an upstream uncorrectable parameter, an upstream transmit (TX) level parameter, a ripple parameter, a Full Band Capture (FBC) parameter, an Orthogonal Frequency Division Multiplexing (OFDM) parameter, an Orthogonal Frequency Division Multiple Access (OFDMA) parameter, a T3 timeout parameter, and a T4 timeout parameter [network performance parameters (e.g., cable network parameters), such as Upstream and Downstream Power levels and Full Band Capture (par. 23)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424